Citation Nr: 1225750	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  11-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from February 1964, to February 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an audiological examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2011).  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

Here, the Veteran's first indication of complaints of bilateral hearing loss occurs via the submission of his claim in August 2009.  A January 2010 VA audiological examination was administered and showed the Veteran's complaints of bilateral hearing loss and tinnitus.  The examiner noted that the Veteran was exposed to acoustic trauma in service due to his military occupational specialty (MOS) as a Power Generator Specialist and working around weapons fire.  The examiner based his opinion that the Veteran's current complaints of tinnitus were as least as likely as not related to acoustic trauma in service on the Veteran's MOS and in-service noise exposure.  The examiner also referenced the Veteran's service entrance and exit audiological examinations.  The audiograms showed above average hearing upon service entrance and only average hearing upon exit from service, indicating a hearing loss shift.  The Veteran also reported that he suffered from ear infections during active service.  The Veteran stated that post-service he had "some occupational noise exposure, but not a lot."  No further elaboration on the Veteran's post-service occupation was given.  Audiological testing revealed that the Veteran had normal to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner opined that this bilateral hearing loss was less likely than not related to the Veteran's military service because there was no indication of hearing loss in the Veteran's service treatment records.  No further explanation was provided.

The lack of any further support for the stated opinion renders the 2010 VA examination inadequate.  The examiner did not provide any rationale other than the absence of hearing loss noted in service or at separation from service.  Such findings in and of themselves cannot serve as the only basis to preclude service connection.  Hensley, 5 Vet. App. 159-60.  Further, the examiner did not address the extent of the Veteran's post service occupational noise exposure, even though it was stated in the examination that there was "some."  Last, the examiner did not explain or account for the apparent shift in hearing thresholds from above average hearing to average hearing during the Veteran's time in the service.  This, at the very least, appears to show a minimal decrease in hearing during service.  As such, remand is required for an examination with etiological opinion fully supported by rationale.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any updated VA or private treatment records.  

2. Provide the Veteran with an appropriate examination to determine the etiology of the bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The VA examiner should identify the type of bilateral hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran. The examiner also should state whether the Veteran's bilateral hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service.  The examiner should address the Veteran's assertions of in-service ear infections and in-service acoustic trauma, as well as the apparent in-service shift in hearing thresholds shown on the entrance and exit examinations.  The examiner should also elicit further information on the Veteran's post-service occupation and any recreational noise exposure in order to fully ascertain all potential factors affecting the Veteran's hearing loss.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


